Citation Nr: 1612635	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-36 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2002 to March 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in March 2015 so that the Veteran could provide information regarding medical care providers from whom he received treatment from the time of his discharge in service until November 2006.  In October 2015, a request for information was submitted to the Veteran, but did not respond to the request and the case has been returned for further appellate consideration.  


FINDING OF FACT

HIV was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  


CONCLUSION OF LAW

HIV was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An August 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in January 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

HIV

The Veteran contends that service connection is warranted for HIV.  He asserts that he acquired the virus as a result of a sexual assault he sustained while on active duty.  He relates that he first sought HIV testing soon after the assault and that he was diagnosed as HIV positive while he was in service.  

After review of the record, the Board finds that there is no basis for an award of service connection for HIV.  In this regard, it is noted that the Veteran's STRs include a report of a January 2005 county jail assessment in which the Veteran reported being HIV positive.  Testing for HIV that month was negative.  Service personnel records include a February 2005 assessment in which the Veteran reported that he had been sexually assaulted in late October or early November 2004, which had deepened a depressive disorder (a disability for which service connection has been awarded).  

Post-service medical evidence includes VA outpatient treatment records showing that the Veteran tested positive for HIV in November 2006.  He has been receiving treatment for HIV since that time.  

An examination was conducted by VA in January 2014.  At that time, the diagnosis was HIV.  The examiner related the Veteran's history of military sexual trauma (MST) while in service and that the Veteran contends that his HIV was the result of this trauma.  The examiner noted that VA had conceded MST during service and that a medical opinion was requested to address the Veteran's contentions.  After examination and review of the Veteran's medical records, the examiner opined that it was less likely than not that the HIV was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that, although the Veteran's historical narrative (regarding MST) had essentially remained constant there was no actual laboratory confirmation of a positive HIV test in any of the medical records that were reviewed.  While the Veteran did report to his friends and in medical records that he was HIV positive, these statements were self-reported without actual medical laboratory confirmation.  The only documented HIV test of record was in January 2005, 12 weeks after the reported MST in November 2004, was negative.  As such, it was considered less likely as not that the Veteran's HIV started in or was caused by military service.  

Although the Veteran reported that he was HIV positive while he was in service, the HIV testing that was performed in January 2005 was negative.  The VA examiner in January 2014 opined that this negative finding, which was performed three months after the MST that the Veteran contends was the causative factor in the development of his HIV, is sufficient to eliminate the MST as a likely cause of the HIV.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As HIV was not manifested during service and the only medical opinion in the record does not support the establishment of service connection, the Board must find that service connection is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for HIV, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for HIV is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


